Exhibit 21.1 CHINA XD PLASTICS COMPANY LIMITED List of Subsidiaries Company Name Jurisdiction of Incorporation Favor Sea (US) Inc. New York, United States of America Favor Sea Limited British Virgin Islands Hong Kong Engineering Plastics Company Limited Hong Kong Harbin Xinda Macromolecule Material Co., Ltd. People’s Republic of China Harbin Xinda Macromolecule Materials Research Center Co., Ltd. People’s Republic of China Harbin Xinda Macromolecule Material Engineering Center Co., Ltd. People’s Republic of China Heilongjiang Xinda Software Development Co., Ltd. Harbin Xinda Macromolecule Materials Testing Technical Co., Ltd Harbin Meiyuan Enterprise Management Service Company Limited U.S. China XD Plastics Company Limited Harbin Representative Office Heilongjiang Xinda Enterprise Group Technology CenterCompany Limited Heilongjiang Xinda Enterprise GroupCompany Limited Haikou Xinda Plastics New Materials Company Limited Haikou Xinda Plastics New Materials Enterprise Technical Center Company Limited Haikou Xinda Software Development Company Limited Harbin Xinda Plastics Material Research Center Company Limited Hong Kong Engineering Plastics Company Limited Harbin Representative Office People’s Republic of China People’s Republic of China People’s Republic of China People’s Republic of China People’s Republic of China People’s Republic of China People’s Republic of China People’s Republic of China People’s Republic of China People’s Republic of China People’s Republic of China
